NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.


                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3796-15T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

KYREE T. JOHNSON, a/k/a KYRE JOHNSON,
KYREE JAQUAN JOHNSON, TYREE JOHNSON,
and JOHNSON TYREE,

     Defendant-Appellant.
_____________________________

              Submitted June 6, 2017 – Decided June 22, 2017

              Before Judges Reisner and Rothstadt.

              On appeal from the Superior Court of New
              Jersey,   Law   Division,  Camden County,
              Indictment No. 12-04-0813.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Alison Perrone, Designated
              Counsel, on the brief).

              Mary Eva Colalillo, Camden County Prosecutor,
              attorney for respondent (Linda A. Shashoua,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM
     Defendant Kyree Johnson appeals from a March 18, 2016 order

denying his petition for post-conviction relief (PCR).              He raises

the following issue on this appeal:

              DEFENDANT IS ENTITLED TO AN EVIDENTIARY
              HEARING ON THIS CLAIM THAT HIS ATTORNEY
              RENDERED INEFFECTIVE ASSISTANCE OF COUNSEL.

     We affirm.

     In 2013, following a series of pre-trial motions, defendant

pled guilty to aggravated manslaughter, N.J.S.A. 2C:11-4(a), and

was sentenced to twelve       years in prison subject to the No Early

Release Act (NERA), N.J.S.A. 2C:43-7.2. As set forth in the briefs

and in the PCR judge's opinion, defendant was facing a strong

prosecution case.      Witnesses saw defendant fleeing the scene of

the shooting.      Another witness saw the shooter run into a store

and discard some of his clothing. The police found a blood stained

shirt   and    sweatpants,    containing    both   the   victim's    DNA   and

defendant's DNA.

     At the plea hearing, defendant confirmed a notation in the

written   plea    agreement    that   he   was   not   satisfied    with   his

attorney's services. However, he gave no explanation for his

dissatisfaction, and confirmed that he wished to plead guilty.               He

stated that he had sufficiently discussed the case with his

attorney and provided an adequate factual basis for the guilty

plea.     Judge Michele M. Fox, who was then the trial judge,

                                      2                               A-3796-15T1
concluded that defendant's unspecified dissatisfaction was not a

bar to the court accepting his guilty plea.

      Defendant subsequently filed his PCR petition, attesting in

general terms that his trial counsel was ineffective in failing

to "thoroughly investigate specific issues pertinent to proving

his innocence prior to accepting the terms of a [plea offer]."

In a thorough oral opinion placed on the record on March 18, 2016,

Judge Fox concluded that defendant's PCR arguments were based on

unsupported general assertions which did not establish a prima

facie case of ineffective assistance of counsel.      See State v.

Porter, 216 N.J. 343, 353 (2013); State v. Cummings, 321 N.J.

Super. 154, 170 (App. Div.), certif. denied, 162 N.J. 199 (1999).

     Having reviewed the record in light of the   applicable legal

standards, we agree with the judge that defendant's PCR contentions

were unsupported by legally competent evidence.   Nor did defendant

attest that, but for his attorney's deficient representation, he

would have refused to plead guilty and insisted on going to trial.

See State v. Nuñez-Valdez, 200 N.J. 129, 139 (2009).    Therefore,

the judge properly rejected the PCR without an evidentiary hearing.

Cummings, supra, 321 N.J. Super. at 170. We affirm for the reasons

she stated in her opinion.    Defendant's appellate arguments are

without sufficient merit to warrant further discussion.   R. 2:11-

3(e)(2).

                                 3                          A-3796-15T1
Affirmed.




            4   A-3796-15T1